Name: Commission Regulation (EEC) No 445/77 of 2 March 1977 supplementing Regulation (EEC) No 2044/75 as regards the advance fixing of the refund for butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 3 . 77 Official Journal of the European Communities No L 58 /21 COMMISSION REGULATION (EEC) No 445/77 of 2 March 1977 supplementing Regulation (EEC) No 2044/75 as regards the advance fixing of the refund for butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 ( 2 ), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2044/75 of 25 July 1975 on special detailed rules for the appli ­ cation of the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3), as last amended by Regulation (EEC) No 2053/76 (4 ), provides for the refund inter alia for exports of butter to be fixed in advance on demand ; whereas, in such cases, the export from the Community is conditional upon the presentation of an export licence issued in accordance with Commis ­ sion Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the applica ­ tion of the system of import and export licences and advance fixing certificates for agricultural products (5 ), as last amended by Regulation (EEC) No 3093 /76 ( 6) ; Whereas experience of fixing in advance the refund for butter shows that export licences applied for in respect of this product should not be issued until after a delay of three days so that the market situation may be assessed and , if necessary, the appropriate measures may be taken with regard to the applications in ques ­ tion ; whereas Regulation (EEC) No 2044/75 must therefore be supplemented accordingly ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 There is hereby added to Article 3 of Regulation (EEC) No 2044/75 the following paragraph : ' 3 . Export licences for butter falling within subheading 04.03 A of the Common Customs Tariff shall be issued on the third working day following that on which the application is lodged , unless particular measures are taken during the said period .' Article 2 This Regulation shall enter into force on 3 March 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 March 1977 . Fur the Commission The President Roy JENKINS (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 67, 15 . 3 . 1976 , p. 9 . ( 3 ) OJ No L 213 , 1 1 . 8 . 1975 , p. 15 . (4 ) OJ No L 228 , 20 . 8 . 1976 , p. 15 . (5 ) OJ No L 25 , 31 . 1 . 1975 , p. 10 . ( 6 ) OJ No L 348 , 18 . 12 . 1976 , p . 19 .